106.	  Mr. President, first of all, I should like to express my satisfaction at seeing you preside over the thirtieth session of the General Assembly. Your skill as a leader and a diplomat, your sensitivity in dealing with international and European problems, are a guarantee of the effectiveness of this session of the Assembly.
107.	May I also take advantage of this opportunity to repeat my sincere congratulations to Mr. Abdelaziz Bouteflika, who brought to bear his well-known abilities in presiding over the twenty-ninth session and the seventh special session.
108.	I am also happy to welcome to this Organization, on behalf of the Spanish Government, the new States which have recently joined the United Nations—Cape Verde, Mozambique and Sao Tome and Principe.
109.	When making up the balance sheet of the work of the United Nations during this thirtieth anniversary, we can note, despite certain flaws that can be corrected, a positive evolution towards a greater harmonization of national interests which, since they become daily more interdependent, call for increased cooperation.
110.	Thus, in the year that has elapsed since the last session, international events have taken place that are of great importance the overcoming and ending of a conflict which affected an entire generation, the holding of the Conference on Security and Cooperation in Europe to which I shall refer later and a series of international meetings on subjects of the greatest importance such as food, population, industrialization and the International Women's Year. All these point to a positive trend towards such co-operation.
111.	However, among the aspects of the international situation which merit particular attention at this thirtieth session, there are some which are testing the capacity of the United Nations to carry out effectively the goals which the Organization has set for itself. These include economic problems, such as raw materials, the energy crisis, matters of development and monetary reform, and also certain political problems which, by giving rise to concerted stands by Member States, affect the efficient functioning of the United Nations and its organs. It would be easy to yield to the temptation of thinking that the answer night lie in a procedural reform of the Organization, but I believe that it would be better to seek the roots of these difficulties, and to think less about the methods of this Organization, since the polarization of attitudes is due largely to the lack of the proper substantive solutions.
112.	Perhaps it is in the economic field that these points of difference between different countries have been most obvious, since they have given rise to positions that conflict with the general interests.
113.	Among such positions we may note the protectionist stands that seek to improve the net foreign trade position of certain countries, as if the only way out was to export more and import less; the stand that fails to relate the energy problem with the fact the energy is a requisite for development; the stand that tries to dictate to the countries that are solely producers of raw materials, abandoned to their fate and deprived of any other financial resources than those they can themselves provide; the stand that supports a monetary system which primarily serves the needs of trade. We could give many more examples of this type of opposed stands.
114.	The interdependence that has grown up in recent decades, and the inevitable osmosis between national economies, make it necessary to seek solutions at a world level. Such solutions will not be possible if all parties are not prepared to yield something of their respective positions so as to emerge from this situation by means of genuine co-operation. The technical machinery for such implementation is not a matter for this body, but the expression of the political will that can make it possible is our concern. For if such determination is lacking and is not transmitted to the specialized bodies and conferences, it will be difficult to find solutions to our existing problems. We have reached a point at which it is not possible for everybody to benefit, because there is no basis for a general and immediate gain. We must look to future gains, which will be possible if we are all prepared to sacrifice something, the greater sacrifice being made by those who can make it most easily, for at this time there is more truth than ever in the old saying that you must know how to lose in order to win. By giving up something of our respective economic ambitions in order to rebuild a more harmonious world economy, we may be able to ensure victory for peace, a peace which may be endangered by growing economic tensions. Such tensions can only be dissipated by effective co-operation that will permit an economic readjustment based on a transfer of income that will have similar effects on a world-wide basis to those achieved in national economies.
115.	In other words, the institutional disagreements which we often deplore might be overcome if a united stand were adopted by all. Thus we would be able to eradicate one of the most important root-causes of these disagreements, and we would not feel called upon to look for procedural means as a solution, when what is required is effective and genuine international co-operation among all Members of the Organization.
116.	Pursuant to this line of reasoning, I wish to express the will of my country to take part in this effort, as we have repeatedly stated, and most recently at the seventh special session,
117.	Spain is a country still in the process of development. In certain important aspects of our efforts to obtain and ensure a steady supply of raw materials we are suffering financial deficits. Yet we have already undertaken the same commitments as the more devel-oped countries, by forgoing certain advantages or benefits in order to help countries less developed than ourselves. We believe that by so doing we have given adequate proof of our will to co-operate.
118.	Out of a spirit of true international co-operation we have begun the process of decolonizing Western Sahara in order to allow the population freely to decide its own future and to permit fruitful co-operation with the other countries of the Maghreb so as not to upset the stability of the region and thus to maintain peace there.
119.	The decolonization of the Sahara may well stand as an example of how to overcome a situation of dependency through the strict implementation of the principles and norms set forth in the Charter concerning Non-Self-Governing Territories, and the determination of the Spanish Government to act in conformity with the provisions of the Charter and the General Assembly resolutions which complement it.
120.	This is because the events that have occurred in the course of this year, and the key role played by the population, have confirmed the need to take the latter into account if the process of decolonization is to be continued. In a word, we are trying to ensure the population's protection so that they can freely exercise their right to self-determination, since it would be absurd if, by a mistaken assessment of the elements involved, we were to give paramount importance to the desires of third parties over the true interests of the indigenous population, which, in all circumstances, are protected by the universal right of dependent peoples to determine their own fate.
121.	These remarks would have been unnecessary had the decolonization of the Sahara not given rise to so much misunderstanding. Hence a slight clarification is necessary here in order to shed some light on the confusion created. Yet the facts could not be simpler.
122.	Spain settled in Western Sahara without requiring the agreement of anyone but the indigenous population, which was organized in its own autonomous, traditional institutions that were not dependent on any State sovereignty whatsoever. The independence of the population was an indisputable fact and its acceptance of the administering Power's rule confirmed the exclusive nature of the latter's presence in the Territory. Thus the establishment of Spain's authority over the Sahara created solely and exclusively a relationship between Spain and the said population. Hence in the exercise of that authority Spain was not called upon to solve any problems with foreign State authorities, and no so-called rights of third parties over the Territory disturbed the normal development of those relations. Consequently, when the time for decolonization came, we felt that nothing should stand between the administering Power and the population.
123.	The fact that Spain, as a Member of the United Nations, has complied with the procedures set forth in the Charter regarding Non-Self-Governing Territories and with the relevant resolutions on Western Sahara, does not alter this context. I do not overlook the fact that, within this context, some countries have been termed "interested parties". This term has been applied exclusively in relation to the holding of the referendum in order to ensure the fulfilment of the principle of self-determination, but it can in no way affect the relationship between the administering Power and the population. On the contrary, out of a desire to uphold the principle of self-determination, it serves as a further guarantee rather than as an obstacle.
124.	Now, the efforts of certain "interested parties", which at first appeared directed towards giving impetus to decolonization through self-determination, as we might have concluded from the communiques of the tripartite conferences of the Maghreb countries, finally became a series of claims. This change in position became most obvious when on 20 August 1974 the Spanish Government informed the Secretary-General of its decision to apply self-determination to the Territory by holding a referendum in the first six months of 1975. That was promptly followed by Morocco's attempts to invalidate that decision, or at least to delay its fulfillment. That was the purpose of submitting the question of the decolonization of Western Sahara to the International Court of Justice for adjudication, as though this were a dispute among States, whereas all that was at stake was the ending of the Territory's dependent status. When that attempt failed, Morocco proposed that the Assembly should request that the International Court of Justice to hand down an advisory opinion and postpone the referendum, and that proposal was adopted as resolution 3292 (XXIX).
125.	Although this placed further responsibilities upon the administering Power, Spain did not hesitate to put before the International Court of Justice the documentation it had available, and made the situation in that Territory, in all its historical vicissitudes, perfectly clear to the Court. Actually the requested advisory opinion was unnecessary, because the formula for decolonization through self-determination had already been set forth in all the relevant resolutions of this General Assembly, including that resolution in which the advisory opinion was requested. Therefore, the Court could not ignore such a fundamental factor. Nevertheless, if that consultation of the International Court of Justice had been intended only to postpone self-determination, the matter would not warrant any comments from me, because at least the Assembly would have further elements on which to base its judgment, since it would then have the advisory opinion from the supreme legal body of the United Nations.
126.	But succeeding events did not go smoothly. While on the one hand self-determination had been postponed pending the advisory opinion from the International Court of Justice, on the other hand peace in the Sahara was being upset by repeated acts of violence and harassment tolerated from abroad, and thus an insecurity was created that was incompatible with the obligation incumbent on each and every Member of the United Nations to maintain peace, in particular on the neighboring States calling themselves "interested parties".
127.	But it was precisely because of the risks flowing from outside actions and the additional responsibilities that were then heaped on the administering Power that the Spanish Government was forced to make a statement and to inform the Secretary-General of its contents on 23 May last. In an effort to avoid creating a power vacuum, and in order not to jeopardize the decolonization process, Spain pointed out that, if the situation continued to deteriorate, it reserved its right to take whatever measures might be required in this Organization and, if necessary, to terminate its presence in the Territory. At the same time, it urged the neighboring countries to assume their responsibilities for the maintenance of peace in order to allow an orderly process of decolonization to take place. Accordingly, we invited them to a conference which, if not convened by the administering Power, could be held under the auspices of the United Nations and thus be a positive step towards a regional agreement aimed at facilitating decolonization.
128.	The Spanish Government, by agreeing to let the referendum take place under the auspices of the Organization as originally planned, and by trying to hold, under the same auspices, a quadripartite meeting to maintain peace in the Sahara and to facilitate the decolonization process through dialog among the interested parties, has given repeated proof of its willingness to co-operate actively with the United Nations in the fulfillment of one of its noblest tasks, the emancipation of the Non-Self-Governing Territories. Further proof of that good will lies in the support and assistance given the International Court of Justice by us in the fulfillment of the requests of the General Assembly and the facilities given the United Nations Visiting Mission to carry out its own tasks in the Territory.
129.	These are clear proofs of the nature of our conduct, which is intended only to give back to the Saharan people the trust that they had placed in Spain. Regardless of the results of this referendum of self- determination, the Saharan people themselves, and only they, can decide on that matter, because the idea of subjecting them to an imposed solution would, if carried out, create a very dangerous uncertainty for the entire future of decolonization.
130.	Be that as it may, on behalf of the Spanish Government I must declare that my country will continue to shoulder its responsibilities as the administering Power until the process of decolonization is concluded, so long as other States, and particularly the neighboring States, respect the peaceful evolution of that process and do not allow the premises on which the process rests to be upset, because they have been set up in accordance with the provisions of the Charter and the relevant resolutions of the General Assembly. If any alteration in the situation takes place that might threaten peace and increase our responsibilities, the Spanish Government reserves its right to draw the attention of the Security Council to the necessary measures that should be adopted to maintain peace and also to undertake whatever necessary action might be called for to finalize the process of decolonization. This reservation is intended only to confront neighboring or interested States With their responsibility and to re-establish the principle of equality in the fulfillment of those obligations which the Charter has made incumbent upon all.
131.	To this end the positions adopted by the countries neighbors of Western Sahara regarding the decolonization of the Territory positions which at times coincide and at other times contradict one another far from being incompatible with respect for the rights of the people of Western Sahara, should be harmonized so that they can lead to the achievement of a positive agreement, in order that decolonization can be carried out in such a way that the prosperity of the region will be strengthened and peace and security assured. In drawing inspiration from this objective, Spain advocates consultations and a search for understanding with the neighboring countries.
132.	But decolonization of the Sahara is being unduly delayed. I should like to take the liberty of reminding the Assembly that the Government of Spain communicated to the Secretary-General its desire to hold a referendum for self-determination as urged by the resolutions of the General Assembly during the first six months of this year. The incidents to which I have referred have made it impossible for the administering Power to complete the decolonization of the Territory as planned. My Government considers it to be imperative not only for the truth and respect of this Organization for the principles of the Charter, but for the peace and security of the entire region that this process of decolonization be allowed to be concluded as soon as possible. We trust that the General Assembly at this session will adopt a resolution setting a time-limit as soon as possible.
133.	Gibraltar has not as yet been decolonized, despite the last resolution adopted by the General Assembly at its last session [resolution 3286 (XXIX)], which once again urged the United Kingdom and Spain to conclude their pending negotiations. The negotiations have not progressed, however, in such a way as to allow us to report any satisfactory results to the Organization.
134.	The position of the United Kingdom not to go ahead with the pending negotiations rests on the argument that the preamble of the law approved by Parliament granting a Constitution to Gibraltar makes it impossible for it to negotiate on the return of the Rock of Gibraltar until the acquiescence of the inhabitants has been obtained. But the United Kingdom seems to have overlooked the fact that the resolutions are not addressed to the United Kingdom Government or to any of the other organs comprising the British State, but are addressed by the United Nations to the United Kingdom as an international subject, considered as a whole, having international relations and being a Member of this Organization. The attitude adopted by Englishmen in positions of responsibility implies that they are disregarding the fact that the internal structure of the State must not prevent compliance with its international obligations, because the way in which the United Kingdom determines its actions is irrelevant to third parties.
135.	But to accept this argument, which is the only reason that is adduced to block the negotiations, would mean that the inhabitants of Gibraltar are to be allowed to play a role beyond that agreed upon by the parties at the time of the cession.
136.	But Her Majesty's Government acquired ownership of Gibraltar under article X of the Treaty of Utrecht, the only instrument upon which it can base its presence on that segment of Spanish territory. The international development of the fortress carried out by the occupying Power to serve its military and commercial requirements, allowing the establishment of an artificial population, has not altered the relationship between the giver and the receiver, particularly if we take into account the fact that sovereignty was transmitted under specific limitations regarding communications, the origin of the residents, the import of goods and the presence of certain vessels in the harbor.
137.	Furthermore, the main limitation agreed to concerning the powers transferred to the United Kingdom was the condition accepted by the British Crown that Spain would always enjoy preferential rights in the case that the British Sovereign decided to give away, sell or in any way change the ownership of the Rock. In other words, the United Kingdom has no right to give up Gibraltar or to transfer its sovereign powers without giving Spain the opportunity to exercise its option.
138.	If we were to accept the role that the inhabitants of the Rock are being given, the Treaty would be breached, since the population is being granted powers of decision which restrict the freedom of action on the part of the British and presupposes a transfer of sovereignty. Therefore, either the law approving the Constitution of Gibraltar is irrelevant, since it is in violation of a previous international treaty or, if not, it reflects the true will of the United Kingdom that it has decided to transfer its sovereignty over Gibraltar. In the latter case my Government should be given its preferential right to recover the territory, as was recognized in the Treaty of Utrecht.
139.	This shows what the end result would be if an Act of the United Kingdom Parliament were allowed to prevail, a law governing the sovereign powers of Her Majesty's Government adopted without consulting the inhabitants of Gibraltar, and one which can therefore be abrogated in the same way, without the inhabitants having the slightest right to raise legal obstacles. The granting of a charter of this nature cannot be claimed to be an exception, and if this happens, the Spanish Government will take it that it is being faced with an evasive action the sole purpose of which is to avoid considering the substance of the matter.
140.	However, I must recall that these substantive legal considerations do not stop my Government, as they did not stop the General Assembly, from bearing clearly in mind the fact that the process of decolonization of Gibraltar contains two very distinct elements: the territorial integrity of Spain, which must be safe-guarded, and thus the spirit and letter of the Treaty of Utrecht would be respected, and the interests of a population which, even though alien to the territorial problem, must nevertheless be protected. The Spanish Government has always understood this to be the case and has at all times been ready, and is ready, to offer the most generous conditions.
141.	From this standpoint, a number of conversations have been held between officials of the two Governments, and in the past few days I myself had a talk with the Secretary of State for Foreign Affairs of Her Majesty's Government. I should very much wish to be able to inform this Assembly next year of the development of negotiations that will fulfill the provisions of resolution 3286 (XXIX) and of other concordant resolutions and contribute to the solution of a problem which is extremely grave and distressing, even though very old. But I do sincerely believe that the example that the two Governments can give by solving this dispute through mutual agreement would be a true contribution to the spirit of peace which should govern our work,
142.	As I indicated at the beginning of my statement, one of the major events of 1975 was the holding in Helsinki of the final phase of the Conference on Security and Co-operation in Europe, a matter to which my Government attaches the greatest importance and which opens the door to confidence and trust, if conduct is in keeping with promises, and will allow a closer and more peaceful interrelationship among the States of Europe as well as deeper and wider contacts across our continent, thus giving a dynamic meaning to detente.
143.	Security in Europe, based on a military balance, was given a new impetus in Helsinki aimed at consolidating it in accordance with the 10 principles approved, respect for which implies recognition of the existing situation. We have tried to normalize relations among the participating States and thus allow an increasing co-operation as a result of that recognition.
144.	Furthermore, the Conference also concerned itself with negotiations on the limitation of strategic weapons on a world-wide scale and those relating mutual and balanced reduction of forces in Europe, in order that political detente might be complemented by military detente aimed at putting a stop to the arms race and laying the bases of a possible progressive disarmament. If these efforts prove successful we might achieve one of the greatest objectives of our Organization.
145.	The Conference dealt almost exclusively with the political balance because there was a military balance already and that balance was present throughout its work, based on the prevailing pluralism. However, certain groups and tendencies, counting on a blind eye being turned, have tried to condition the future of other countries through ideological offensives that are nothing more than interference in the domestic affairs of those States. It would be vain to try to disguise that danger since the polemics to which these offensives give rise make it more obvious every day.
146.	I think that this extreme position warrants some comment because the so-called decalog of Helsinki has been called the continuation of the Principles of the Charter of the United Nations and respect for the fundamental rights of States contained in that Charter. But we cannot adduce some principles while overlooking others or apply them out of context; nor can we expect a national interpretation of an international rule to serve as a criterion for some to impose their own views on others, thus violating the very structure of the international society composed as it is of equally sovereign, independent States. Along this correct line of conduct I can from this rostrum state the active willingness of the Spanish Government to put into practice all that the Final Act of the Conference embodies and contains.
147.	But, as of this moment, we must watch carefully to see how the rules of the Conference are going to be applied by the participants. We will have to assess how the parties are complying with the contents of the Final Act and thus avoiding tensions which are no less dangerous to the maintenance of peace simply because they are of ideological origin. I believe that this clarification is of major importance because, on the pretext of so-called political doctrine, in the course of history not a few interventions in some States have been perpetrated by others. And now under its umbrella certain interventions are being planned, designed to impose a policy of preponderance by one State over another, that the circumstances of our period cannot accept. The principle of noninterference set forth in the Decalogue of Helsinki, which is the expression of one of the fundamental aspects of the independence enjoyed by all sovereign States, must serve as a block to such efforts.
148.	This forum, whose principal duty is to maintain peace, is undoubtedly the most appropriate place to draw attention to this new type of threat to understanding and concord among nations which must primarily be based on mutual respect for their national entity and the political solutions that each has decided upon to safeguard it. Only a mutual tolerance and universal pluralism can lead to true peace and security for all.
149.	To return to detente and in so far as it means peaceful coexistence, since it implies a more advanced stage of possibilities of understanding and dialog among the different systems, we must stress the present international situation and its positive and promising aspects. But it would be erroneous to overlook the fact that detente understood as the expression of balance among different systems has been unable to avoid and at times has even permitted local conflicts. Nor at the price of detente can we give tacit or explicit agreement to a distribution of zones of influence that would take into account only the security needs of the main protagonists at the expense of the vital interests of the smaller States. That is why the Final Act of the Conference sets forth the major requirement of respect for the security of all participating States.
150.	With reference to the same geographical area, we must stress the way in which the Conference on Security and Co-operation in Europe, in the course of its negotiations and in its Final Act, stressed the fact that there can be no security in Europe without security in the Mediterranean and that the process of improvement of security cannot be limited to Europe but must be extended to other parts of the world and in particular to the Mediterranean region.
151.	To include in the Conference on Security and Co-operation in Europe views and talks on the Mediterranean is no whim nor does it imply a concession. The Mediterranean region is deeply embedded in the life, history, culture and events of Europe, and it is in that sea where very often the very fate of the most important European matters have been decided.
152.	The security of the Mediterranean therefore meets the same motivations as those of Europe and is based upon the same premises. But because of the conditions of the region and the heterogeneity of the political situation that exists there it may be more difficult, particularly in regard to a common interest such as that of the maintenance of peace. And so it is important that it be discussed at the Conference on Security and Co-operation in Europe because the neighboring States which are not European are equally concerned with the sea being safeguarded from any possibility of confrontation and conflict.
153.	The interests of all the coastal States require foreign Powers to stay away from the region and not air their own problems within the Mediterranean, thus maintaining the security necessary to preserve peace in the region. This is a great task because this means of communication through which the East and West meet has in the past been most vulnerable to confrontations. To counteract that constant danger is the work of all the parties concerned, since their mutual and general understanding would contribute in no small measure to preventing localized conflicts from taking place in the Mediterranean and thus disturbing the peaceful daily life of all the coastal States.
154.	Spain has therefore advocated the maintenance and widening of the contacts and dialogs started at Helsinki and in Geneva in order to contribute to peace, to reduce the armed forces in the region, to strengthen security, to ease tensions and to widen the scope of co-operation. To achieve that goal, we welcome the initiatives of the Mediterranean States and are ready to co-operate actively in the achievement of these purposes. This would mean that we should consider, among other possibilities, the holding of a conference on security and co-operation in the Mediterranean.
155.	The United Nations can make a considerable contribution along these lines and should therefore encourage any peaceful activity conducive to the creation of a feeling of solidarity among the coastal States. The Intergovernmental Conference for the Preservation of the Environment in the Mediterranean moved along these lines when it was held in Barcelona this year, and served to prepare for the diplomatic conference which will also be held in the near future under the auspices of the relevant United Nations Program. But to its technical aspects there is added a no less significant political aspect because the will to work together presupposes the conviction we will act in common in order to evade the new dangers brought by the development of technology. That will create an attitude of solidarity which, in itself, constitutes a stabilizing factor that will effectively assist in maintaining peace in the region.
156.	Year after year, the representatives of Spain have reaffirmed from this rostrum the long-standing and constant friendship between our country and the Arab nations, the result of the historical coincidence of our civilizations and of the continued existence of a dialog born of a true spirit of co-operation far removed from selfish interests.
157.	That affinity led Spain to advocate at all times anything that might contribute to a peaceful, just and lasting solution to the situation in the Middle East which, bearing in mind the legitimate interests and rights of the Palestinian peoples and of the countries of the region, will keep away from it any threats of tension and conflict and thus ensure peace.
158.	Nor can we overlook the fact that in the decolonization of the Western Sahara the future of a people who are part of the Arab nation is at stake; they are linked to it by ties of blood, religion and culture. Respect and support by sister nations of the right of the Saharans to determine their own future, will attest to that true solidarity of the Arab nation in which Western Sahara will achieve its vocation and take its proper place.
159.	Thus, in this statement I arrive at the world of Latin America to which we are tied by bonds of such a special nature flowing from a common origin, tradition and culture which have always led to privileged treatment among ourselves, and on which our foreign policy is predicated.
160.	We are convinced that this common heritage, of high and positive value, offers wide scope for joint action in all aspects of international law and international life, whose increasing interdependence, today more than ever, calls for the concerting of individual and collective efforts. The countries of Latin America have understood matters thus and have set in motion a number of regional efforts that Spain is observing very carefully, ready as it always is to co-operate with these peoples in the problems of development.
161.	Consistent with this, the Spanish Government has maintained an open and active policy of cooperation on an economic level with Latin America, both bilaterally and multi nationally, a co-operation that involves the supply of human, technical and financial resources. The Latin American peoples can be assured that in Spain they will always find a neighbor and companion in the noble and difficult task of development to which they are now devoted.
162.	The strict application by my country of the principle of non-intervention in the internal affairs of States and our conviction that ideological plurality must not be an insurmountable obstacle to the peaceful coexistence of peoples make co-operation all the more effective and easier.
163.	Therefore, Spain, as a European nation, also adds its own unwavering commitment to the Latin American continent as we stressed at Helsinki when we reminded our sister republics on the other side of the Atlantic and, recalling their existence, stated to them that we would always bear them in mind when the time comes to extend the benefits that European co-operation and security may bring.
164.	In the last 30 years the United Nations has done great work in the maintenance of peace. There have been many flaws; there have been many difficulties through which the Organization has had to pass, but the best guarantee that we have overcome these is its continued existence and its remarkable capacity to undertake new tasks and to adapt itself to an ever-changing world. Many of the hopes expressed in the Charter, such as freedom, security and the satisfaction of the material and spiritual needs of individuals and of peoples, are as yet still to be achieved.
165.	Fortunately, the principles and basic concepts contained in the Charter are also gaining ground daily in the minds of peoples and of their leaders. As the Secretary-General, in the introduction to his report on the work of the Organization [Al 100011Add J], pointed out, although there is still some old and lasting mistrust and concern, we do possess the encouraging hope that the United Nations will be able to take the decisive step towards the achievement of true cooperation among its Members which will allow it, with equity and justice, to solve the many problems con-fronting it. In a world in which to the dangerous accumulation of warlike instruments is now added the threat of economic chaos, solidarity is necessary in order, in due course, to solve the problems raised by the fulfillment of the legitimate aspirations of all peoples to international social justice.
166.	Spain has a universalism calling which is embedded in its history as well as in the thinking of its men, and it is ready to continue to co-operate in this great international undertaking and, through this Organization, we hope to advance along the road to co-operation and peace.